ORDER

PER CURIAM:
AND NOW, this 8th day of April, 2004, a Rule having been entered by this Court on February 18, 2004, pursuant to Rule 214(d)(1), Pa.R.D.E., directing Richard E. Daniels to show cause why he should not be placed on temporary suspension and no response having been filed, it is hereby
*671ORDERED that the Rule is made absolute; Richard E. Daniels is placed on temporary suspension pursuant to Rule 214(d)(2), Pa.R.D.E., and he shall comply with all of the provisions of Rule 217, Pa.R.D.E.; and the matter is referred to the Disciplinary Board pursuant to Rule 214(f)(1), Pa.R.D.E.